Citation Nr: 0936834	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-40 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back pain with degenerative disc disease, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1977 to November 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Milwaukee, Wisconsin, which denied entitlement to the benefit 
currently sought on appeal.  This claim was previously 
remanded by the Board for additional evidentiary development 
in February 2008 and January 2009.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Milwaukee, 
Wisconsin in April 2007.  A written transcript of this 
hearing has been prepared and incorporated into the record.  


FINDINGS OF FACT

The Veteran's mechanical low back pain with degenerative disc 
disease is manifested by pain, limitation of motion, and 
arthritis; it is not manifested by objective evidence of 
neurological impairment, incapacitating episodes, or 
unfavorable ankylosis.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability 
rating in excess of 40 percent for mechanical low back pain 
with degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292 & 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-43 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In this case, the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) were satisfied by letters sent to the Veteran 
in August 2003 and May 2004, prior to the initial RO decision 
that is the subject of this appeal.  The letters informed him 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and information in his 
possession to the RO.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in February 2003, August 2003, August 2004, 
December 2004 and March 2009, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's Social Security 
Administration (SSA) records were also obtained and 
incorporated into the evidence of record.  Significantly, VA 
received a letter from the Veteran in July 2009 indicating 
that he had no additional information or evidence to submit 
in support of his claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations for Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Relevant Facts

For historical purposes, the Veteran was granted service 
connection for a lumbar spine disability in a July 2000 
rating decision.  A disability rating of 40 percent was 
assigned at this time under Diagnostic Code 5292, effective 
as of February 12, 1999.  VA received the Veteran's claim for 
an increased disability rating in July 2003.  In a January 
2005 rating decision, the Veteran's 40 percent disability 
rating was continued.  However, the applicable Diagnostic 
Code was changed to 5243, which became effective as of 
September 26, 2003.  The Veteran appealed this decision to 
the Board in December 2005, contending that he was entitled 
to a disability rating in excess of 40 percent.  

The Veteran was afforded a VA examination in February 2003 
for the purpose of determining whether the Veteran was 
employable.  The Veteran was noted to have significant lower 
back pain.  The Veteran reported lower extremity radiation, 
but the examiner noted that the Veteran had a normal EMG in 
2002 that showed no evidence of any radicular symptoms in the 
lower extremities.  Range of motion testing of the lumbar 
spine was performed during this examination.  The Veteran was 
found to have forward flexion to 100 degrees, extension to 30 
degrees, bilateral lateral bending to 45 degrees, and 
bilateral rotation to 45 degrees.  The examiner diagnosed the 
Veteran with mechanical low back pain with no objective 
evidence of radiculopathy in the lower extremities.  

According to a July 2003 VA outpatient treatment note, the 
Veteran had a 20 year history of lower back pain that 
increased in severity over the past few years due to a work 
related incident.  Range of motion testing revealed forward 
flexion to 45 degrees.  No back spasms were found at this 
time but there was tenderness to palpation at the L5 level.  
It was noted that there was no muscular atrophy, no signs of 
motor compromise, and sensation was grossly intact.  The 
Veteran also had a lumbar spine X-ray in November 2003, 
revealing normal alignment of the lumbar spine.  There was no 
evidence of fractures, dislocations, or destructive lesions.  
Multilevel intervertebral disc space narrowing was evident, 
mostly at the L3-4 level.  The Veteran was diagnosed with 
mild to moderate multilevel lumbar degenerative disc disease.  

The Veteran was afforded a VA examination of the spine in 
August 2003.  The Veteran reported having sharp pain in his 
lumbar spine that was present all day.  No flare-ups of pain 
were noted and there was no additional limitation of motion 
upon repetition.  The Veteran did not use any assistive 
devices, such as a back brace, and he did not need assistive 
devices to aid in ambulation.  Range of motion testing was 
performed, and the Veteran was found to have forward flexion 
to 30 degrees, extension to 15 degrees, bilateral bending to 
20 degrees, and bilateral rotation to 20 degrees.  The 
examiner noted that the Veteran experienced pain at the 
extremes of these ranges of motion.  Sensation, strength, and 
reflexes in the lower extremities were found to be normal.  
The examiner diagnosed the Veteran with lumbosacral 
degenerative disc disease.  

The Veteran was afforded another VA examination of the spine 
in August 2004.  The Veteran reported having constant pain in 
the lower back.  The Veteran reported having exacerbations of 
pain once or twice a week and having pain that radiated into 
his right lower extremity.  However, he indicated that he did 
not need a brace or assistive devices to aid with ambulation.  
The Veteran was noted to be able to perform his activities of 
daily living independently, except his sister assisted him 
with laundry and shopping.  The examiner noted that the 
Veteran did not have any episodes of physician prescribed bed 
rest.  There was also noted to be no bowel or bladder 
dysfunction.  The Veteran did report that he was no longer 
able to engage in sexual intercourse because of his back 
pain.  

The examiner indicated that the Veteran was sitting 
comfortably during the examination.  Range of motion testing 
revealed forward flexion to 30 degrees, extension to 10 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 10 degrees, left rotation to 15 degrees and right 
rotation to 10 degrees.  Range of motion was noted to improve 
after three repetitions, with flexion being to 40 degrees and 
extension to 15 degrees.  There was no further pain, 
weakness, or fatigue after completing three repetitions of 
motion.  The examiner diagnosed the Veteran with a chronic 
lumbar strain with degenerative disc disease at multiple 
levels, associated with right sciatica.  

The Veteran was afforded an additional VA examination in 
December 2004.  The Veteran's lower back pain was described 
as a really sharp pain more on the right side than the left.  
The Veteran reported having pain that radiated to his toe and 
it was noted that nothing aggravated the pain.  The examiner 
noted that the physical examination was very inconsistent, 
with huge discrepancies between the examination findings and 
his natural movement observed when he was sitting, waiting, 
interviewing and dressing.  The examiner noted that the 
Veteran had a limp at the beginning of the examination but it 
was later normal.  

Range of motion testing was performed as part of this 
examination.  The Veteran's spinal curvature was normal with 
no scoliosis.  The Veteran was found to have forward flexion 
to 20 degrees, 10 degrees, and 5 degrees after three 
repetitions.  Extension was to 0 degrees during all three 
repetitions, and right lateral bending was to 10 degrees, 5 
degrees and 0 degrees and left lateral bending was to 10 
degrees, 5 degrees and 0 degrees.  Right rotation was to 10 
degrees, 0 degrees, and 10 degrees and left rotation was to 
10 degrees, 0 degrees and 0 degrees.  The examiner noted 
there was a huge discrepancy between these findings and the 
Veteran's natural behavior.  Specifically, the examiner noted 
that the Veteran was able to forward bend to 90 degrees when 
picking up his socks and was able to turn his back and neck 
to say goodbye to the examiner.  

The examiner concluded that the Veteran had degenerative disc 
disease of the lumbar spine.  After reviewing the X-ray 
evidence of record, the examiner concluded that the 
degenerative findings were in normal limits for a man of the 
age of 47.  The examiner also noted that the range of motion 
testing regarding the Veteran's lumbar spine was totally 
inaccurate due to voluntary movement.  

The Veteran was afforded a new VA examination of the spine in 
March 2009.  The Veteran again reported that his back pain 
was constant, but he did not report any change with standing, 
sitting, walking or lying down.  The examiner noted that the 
Veteran was able to stand independently, but there was 
evidence of a mildly antalgic gait.  However, the examiner 
noted that the Veteran's gait appeared to improve after he 
left the examination area, being able to carry a backpack and 
another bag without an antalgic gait.  There was also no 
evidence of weakness or instability upon ambulation and the 
Veteran did not use an assistive device when ambulating.  
Finally, the examiner noted that the Veteran had not had any 
physician-ordered bed rest due to his lumbar spine 
disability.  

Range of motion testing revealed forward flexion of the 
thoracolumbar spine to 50 degrees.  The Veteran had extension 
to 10 degrees, lateral bending to 10 degrees bilaterally, and 
rotation to 15 degrees.  The examiner noted that the Veteran 
complained of pain throughout the examination, but he was 
able to perform three repetitions of motion.  The examiner 
noted that there was no evidence of flare-ups upon 
examination, and as such, any opinion regarding additional 
functional limitation due to flare-ups would require 
speculation.  There was also no evidence of muscle spasms 
upon range of motion.  

Neurological testing was performed as part of this 
examination.  The examiner noted that the Veteran had give-
way weakness of the lower extremities, but there was no clear 
objective evidence of weakness of the lower extremities.  
Deep tendon reflexes were found to be equal and symmetrical.  
The examiner concluded that the Veteran had inconsistent 
sensory deficits of the lower extremities.  As such, the 
examiner ordered an electromyograph (EMG).  The EMG revealed 
that there were no motor or sensory abnormalities of the 
lower extremities.  Therefore, the examiner concluded that 
there was no objective evidence of radiculopathy.  

The Veteran was diagnosed with mild to moderate degenerative 
disc disease of the lumbar spine with no radiculopathy.  X-
rays revealed mild progression of degenerative disease of the 
lumbar spine with anterior osteophytes and narrowing of the 
L3-4 intervertebral disc space.  The examiner noted that 
there were inconsistencies with range of motion during the 
examination and that the loss of motion did not correlate 
with the X-ray findings.  The examiner also noted that the 
record suggested that the Veteran had not received any 
medical treatment for his back condition since his December 
2004 VA examination.  

Analysis

When the Veteran filed his claim for an increased disability 
rating in July 2003, his mechanical low back pain with 
degenerative disc disease (hereinafter a "low back 
disability") was rated as 40 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292.  In 
considering the Veteran's claim, the Board notes that the 
regulations for rating disabilities of the spine were revised 
during the pendency of the Veteran's claim, effective 
September 26, 2003. See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003). In this regard, if a law 
or regulation changes during the course of a claim or an 
appeal, the version more favorable to the Veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000; VAOPGCPREC 7-2003. Amendments with a specified 
effective date without provision for retroactive application 
may not be applied prior to the effective date. As of that 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the Veteran. In this 
case, either the old or revised rating criteria may apply, 
although the new rating criteria are only applicable since 
their effective date. VAOPGCPREC 3-2000.

According to the rating criteria in effect prior to September 
26, 2003, and the criteria in effect at the time the Veteran 
filed his claim in July 2003, limitation of motion of the 
lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Under Diagnostic Code 5292 (prior to September 
26, 2003), a 10 percent rating was warranted for slight 
limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for 
severe limitation of motion.  Since the Veteran's lower back 
disability is already rated as 40 percent disabling, a higher 
rating is not available under Diagnostic Code 5292, as it 
existed prior to September 26, 2003.  

The Board has also considered whether the Veteran may be 
entitled to the next-higher disability rating of 60 percent 
for intervertebral disc syndrome.  The criteria for 
evaluating intervertebral disc syndrome were revised during 
the pendency of the appeal.  The version of the rating 
criteria for intervertebral disc syndrome in effect from 
September 23, 2002 to September 26, 2003 provided for two 
methods of rating this disorder.  First, intervertebral disc 
syndrome could be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  The March 
2009 VA examination found no objective evidence of chronic 
neurologic manifestations.  A higher rating of 60 percent was 
also assignable based on the total duration of incapacitating 
episodes.  Specifically, when there are incapacitating 
episodes with a total duration of at least 6 weeks during the 
past 12 months, the assignment of a maximum 60 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Note 
(1) to the rating criteria provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

The evidence demonstrates that the Veteran is not entitled to 
the next-higher disability rating of 60 percent under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  A higher disability rating of 
60 percent is warranted when there is evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Id.  The entirety of the 
record does not suggest that the Veteran has had physician 
prescribed bed rest for at least 6 weeks of the last 12 
months.  In fact, the August 2004 and March 2009 VA examiners 
specifically noted that the Veteran had not had any physician 
prescribed bed rest as a result of his lower back disability.  
Therefore, a higher disability rating would not be warranted 
for intervertebral disc syndrome based on the regulations 
that existed from September 23, 2002 to September 26, 2003.  

The Board has also considered whether the Veteran would be 
entitled to a higher disability rating based on 
incapacitating episodes as a result of his intervertebral 
disc syndrome under the regulations as they have existed 
since September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).  However, this version of the rating criteria is 
comprised of the same language from the previously revised 
regulations for rating intervertebral disc syndrome that 
existed from September 23, 2002 to September 26, 2003.  Since 
the rating criteria have not changed since the prior version, 
the Veteran would not be entitled to a higher disability 
rating since there is no evidence of incapacitating episodes.  

The Board has also considered whether the Veteran would be 
entitled to an increased disability rating based on the 
regulations pertaining to limitation of motion as they have 
existed since September 26, 2003.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  In the present case, there is evidence of 
arthritis confirmed by X-ray examination.  The General Rating 
Formula for Diseases and Injuries of the Spine based on 
limitation of motion is, therefore, applicable.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the next-higher 
disability rating of 50 percent will be assigned with 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in 
effect from September 26, 2003).  

Based on the previously outlined medical evidence, the Board 
concludes that the Veteran is not entitled to a disability 
rating in excess of 40 percent for his lower back disability 
based on the regulations in effect since September 26, 2003.  
According to the February 2003 VA examination, the Veteran 
had forward flexion to 100 degrees.  He was found to have 
forward flexion to 30 degrees upon examination in August 2003 
and August 2004, and forward flexion between 5 degrees and 20 
degrees in December 2004.  Finally, the Veteran was found to 
have forward flexion to 50 degrees upon examination in March 
2009.  For VA rating purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension.  38 C.F.R. § 4.71a, Note (5).  The fact 
that the Veteran's spine is not fixed and is capable of 
motion establishes that the Veteran does not suffer from 
ankylosis of the thoracolumbar spine.  As noted above, the 
next-higher disability rating of 50 percent is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  Therefore, the Veteran is not entitled to an 
increased disability rating for limited motion of the spine 
under the rating criteria in effect since September 26, 2003.  

In addition, the Veteran is not entitled to separate 
evaluations for any objective neurologic abnormalities 
associated with this service-connected degenerative disc 
disease because, as noted above, none have been demonstrated.  
See 38 C.F.R. General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to an 
increased disability rating.  The evidence demonstrates that 
the Veteran was capable of forward flexion to 50 degrees upon 
examination in March 2009.  According to the March 2009 VA 
examiner, the Veteran was able to perform the same range of 
motion after three repetitions.  While the examiner did note 
that an opinion regarding additional limitation during flare-
ups would require speculation, it was also noted that the 
Veteran did not use assistive devices and was able to perform 
his activities of daily living independently.  Additionally, 
the December 2004 and March 2009 VA examiners noted that the 
Veteran's symptoms appeared to improve after the completion 
of the examination.  The Board is not denying that the 
Veteran experiences pain and functional impairment as a 
result of his lower back disability.  However, a 40 percent 
disability is meant to compensate a Veteran with limitation 
of motion, pain, and functional impairment.  Therefore, even 
when applying the DeLuca criteria, the Board concludes that 
the Veteran is not entitled to a disability rating in excess 
of 40 percent for his service-connected lower back 
disability.  

The Board recognizes that the Veteran believes he is entitled 
to a disability rating in excess of 40 percent for his lower 
back disability.  The Veteran noted in a letter received by 
VA in July 2009 that he felt he was entitled to a higher 
disability rating because he was always in pain.  However, as 
discussed above, the Veteran does not satisfy the rating 
criteria for an increased disability evaluation.  The fact 
that the Veteran experiences spinal pain is not in and of 
itself sufficient to warrant a higher disability rating.  
Rather, disability ratings are to be determined by the 
application of the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

As a final matter, the Board has considered the language of 
the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the Veteran's symptoms remained 
no more than 40 percent disabling throughout the course of 
the period of the appeal, and as such, staged ratings are not 
warranted.  The evidence of record demonstrates that the 
Veteran did not suffer from objective symptoms of neuropathy 
related to his lower back disability upon examination in 
February 2003 and in March 2009.  Likewise, the evidence 
demonstrates that the Veteran has not suffered from ankylosis 
of the spine or incapacitating episodes at any time since 
filing his claim.  As such, a higher disability rating has 
not been demonstrated by the evidence at any time during the 
pendency of the claim, and staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 40 percent for mechanical 
low back pain with degenerative disc disease must be denied.


ORDER

Entitlement to an increased evaluation for mechanical low 
back pain with degenerative disc disease, currently evaluated 
as 40 percent disabling, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


